44:
     THE    ATTO~NEX-         G~WEBAL
                   OF~IZXAS




Hon. IWieet &Inn       Opinion No. v-1463
County Attorney
El Paso County         Re: Ellglblllty of a member of
El Paso, Texas              a county board or school
                          . trustees to continue to
                            serve 'whena oommleelonerc
                            court order'changlngthe
                            bOu&Wle6:0r~coaImleel~n-
                         - em* preolnots has placed
                            the trustee's.ri?aldenoe
                            outildd the prcainot fYom
Dear sir:                  .whlohhe wan.eleoted.
          We quote ltieubstatice
                               from your letter
r~Ueetlng:a%oplnion or this orrlce oonaernlng the
following m+ter.                       .~
         A.@erson use eleoted a member on the
    b&d of co&y bchodl trustees at the elec-
    tion In~Apill, 1951, ror a term or two.y?ars
    beglMlng',MeyL; J951. At the time .hewae
    eleoted and took.orflae;and at the preqent
    time, he resided and now reeides In voting
    precinct No. 43 :ofElvPaeo Countyr
         3yanerder.df    the~commiaaloner?s.'~court,
    'datedDeoem@r;17,~1~1; the .bound
    .oommlsslotaere~
                   +reoinct;a~~Noa.
                                  1 and...wae
                                      -t'be*~en   :
    moved tomthe east do stWt -iro.tlt\s'pW&+t
    ~3'i$ad'I)La&ed~.,ln
                      commlssloners*;
                                    pz%clnct Ho..
     .
         .At the.tlme of.hls eleatlon, pe nae elect-
    ed as the county,truefeefrom commlealoners'
    pr8dlno'tNo. 1; ‘By tirtue'of the oommlsslonera'
    court order, slnoe December 17, 1951, hla keel-
    .dencehas!not-#beenIn oommlasloners'preolnct
    No.2 but In:tio@yalasloneral preclnat No. 4.
        Qieetlonr -Does the chat&e of his &ii-
    dence occaaloned by the change In commlaslon-
    em' precinct boundarles by the coaunlsalonere'
    court render him lnellglble to eerve aa aouuty
Ron. Ernest Quinn, page 2     Wl463)


      trustee from commls.aloners'precinct No. 1,
      and create a vacanc'yas to his office?
             Arti&   2676, t.c.s., provides In part as
r0iioii8u:              .       .
          "The general management and control,of
     the public f+ee sohools and high schools in
     each county, unless otherwise provfded.bylaw
     shall.berested Sn'flve'(5)county school.
     trustees eleoted-fromthe county, one of.whom
     sha;lI-
           be eleoted.fromthe county at large by
     the'auallf%ed:votfirsor the common and con-
     saliated Independentschool dlstrl'cts  of the
     county, and*one.:fromeach Commlssloners'Pre-
     cinct by.the'quaHfled voters or each Commls-
     sloners' Precinct 4who shall h ld office for
     a..term0r~two~m&i~~ . . . AlT.vacancles
     shallnbe-rillea by the remaining trustees~.
     . . .   (Emphasisadded.)
         Article.2677,V.C.S., which prescrlbes~ the.
quallrlcatlonsor county school trustees, reads In part:
          "The.countrschool trustees'shallbe
     qualifiedvoters of the precinct or county
     from which ther are &lected, and four of them
     shall reside lddirrerent commlselonerspre-
     cincts. . . b*!..(l$mphasls
                               wadded.)
          BY Seotlori18.‘of'&tke V, Constitution or
Texas, the commissioners'court la vested with authority
to ohange 'andr~establlsh "h?om.t~meto time" county
commlssloners'preclnota "for the convenlenc&.ofthe
people,"                 ',..43S.W. 271 (Tei.:.Clv;
                                                  Ap
1897 err~%$%$%??llOl)~*           T&rner v Allen, 28'
S.W.'63@ (Tex; civ. Api.*1923, &ror~dlsm~);:Ward v.
Bond, 10 S.W.2d 590 (Tex. Clv. App. 1928); Lewis v. Har-
x    48 S.W.2d 730 (Tex. Clv; App. 1932, error ref.);
m'y   Qen. Report & Opinions, 1914-16, p. 740. AS
stated by the'aourt In Turner'v..Allen,supra, at 'page
636:
           "It Is .clearfrom this provlslon of the
      Constitutionthat the county contmlssloners~
      court in Texas is given the power and author-
      ity to change and re-establish county conunls-
      sloners' preolnots at any time they may deem
      It to be for the conv'enience,
                                   of the people
Hon. Ernest U&n,   page 3   (v-1463)


     to.do sb, and, when such authority and power
     so conferred Is exercised by that court, Its
     actlqn.18 not void. The action niaybe re-
     viewed or corrected,when erroneouslyor
     urongfuily or.lmpropCrlyexercised, by a
     proper.proceedingfor that purpose, but such
     action ii. . Is not void, and cannot be at-
     tacked or Impeached collaterally. . . .n
          That a commission&s court has authority to
change precinct lines and redistrict the county, In
whole or In part;although In doing so a justice of the
peace Is deprived of his office, la settled In State v.
                This case was followed In the Allen case .
%%d%%nd,          supra, where commlssloner~’ precinct
boundary changes were upheld which affeoted candidates
ror orrlce on the commlasioners''court: In the RiRsbg
case, the Court of Civil Appeals stated:
          @I
           . 1-.. The power to establish the pre-
     cincts does not necessarily conflict with the
     provision fixing the terms or office. They
     must atand together.' The office Is taken
     subject to the power to change the boundaries
     of the precincts. This Is no anomaly In ow?
     law. All county officers whose oompensa-
     tlon la derived f?om perquisites,and there-
     fore depends to some extent on the territory
     In which they exercise their functions,hold
     their offices subject to lawful power to
     alter that territory. Whlle~the orrlce Is
     property, It Is held subject to'the proper
     exercise of all such powers as these. There
     Is no contract between the state and Its of-
     ricers which forbidssuch action. . . ."
          Articles 2676 and 2677, supra, governing the
election and quallfioatlonsof a county sohool @ustee
elected by the quallrled voters of a commissioners
precinct, olearly.contemplatethat such a trustee shall
reside within the commlsaloners~'reclnct that elected
him. Att'y Gen. op. o-2626 (19407. Under thk facts sub-
mitted, the commissioners1court changed the boundaries
of precinct No. 1 wherein the county trustee had his
residence when elected to office, In such a manner as
now the trustee resides In cdmmlsslonersl precinct No.
4. Thls the~commlssloners'court had authority to do,
as hereinabove demonstrated.
Hon. Ernest    Quinn,   pkge P _a(v-.1463)


          -~Accordlngly,':we
                          agree .wlthycu .thatjtheoOm-
mlsslotiers.!i
            aour@ '&tier!,
                         :whl!ch!:changed-the:.boundarles
of commlsslonera:'.~predlnctsiNo.
                                l'and'No~'486.that the
person elect& fiom.greclno~Na;..~.-now:resldes~'lnpre-
cinct No. .4 as ~e~e%tabllshed~~~ha'd~the~ef~eot.
                                              of..'r&der-
lng hlnk%ne~lglb~e.~to'serve:
                            as:,'count~trustee.~of~
                                                 precinct
No. 1 whereUlhhe~:.does.notmour&side. The vacancy ore-
ated by these c,lrc.gisstanoe'emay~be
                                   rilled:ln:theaanner(
prescribedln.Artlcle2676, V.C.S.                  .

                           :SUNWARY.;
        :r&e~:comiasl&er~~.? eourrt~or&r:,!;vrhioh:.~
    ~~~~~a-the,ib~~arles.ot-.oommiaslonerp-l  :pre:-
          :Nhr;2:&d..% so'thrit.the'.perso~.!:eiected:
                                                ._
    ;~~tgl.trustee:fiom..preblndt'M&l qow~resldes
    ,.Yg
       qi?ec%nct.No;4 'aq:ze.;establIehzd:,
                                         :had-the:.:
     effect of z!enderlnghIm'lnellglbleto 'servB'a8
     county..trustee.ofprecinct No. 1 wherein he
     doesznoti.now!Zresldei
                          -Arti~i.V,
                                   'S&z.18, Tex.
     %otuitk:;~ &.tx’:: :2676; 2677;.. V.C.S,i-

                                  .’Yours .terFtruly,
APPROVED:.                            PRICE DANm
                                   Attorneg~Qeneral
J. C. -Davis:*Jr?.
Count+.,Wfair?&Dlvlilon
Nary lc. w&u                       By’T..
Revlewina'.
         Asaln‘tant..                :;.Che-ster:
                                              E;..Oll:fs&
                                              1Assistant
Char~es3K~M$h~wa~
First-As+&ant
CEO:mb